Citation Nr: 1702145	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-03 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 18, 2011 on a schedular basis pursuant to 38 C.F.R. § 4.16 (a). 

2.  Entitlement to a TDIU prior to May 18, 2011 on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to November 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, granted service connection for hepatitis C and assigned an initial noncompensable disability rating, effective from June 28, 2007.  In that rating decision, in pertinent part, the RO also denied service connection for posttraumatic stress disorder (PTSD) and hypertension.  

In May 2009, the Veteran requested reconsideration of his PTSD claim, and in September 2009, the RO received the Veteran's Notice of Disagreement with the initial noncompensable rating assigned for the hepatitis C; and, for the denial of service connection for hypertension.  

In a January 2010 rating decision, the RO continued the denial of service connection for PTSD finding that new and material evidence to reopen the previously denied claim had not been submitted.  The Veteran did not appeal that determination and it became final.  

In June 2010, the RO issued a Statement of the Case (SOC) addressing the claims for an initial compensable rating for the hepatitis C, and for service connection for hypertension.  The Veteran perfected his appeal as to those issues with a VA Form 9, substantive appeal to the Board, received in June 2010.  

In May 2011, the Veteran requested to reopen his previously denied claim of service connection for PTSD.  In a December 2011 rating decision, the RO granted service connection for PTSD and assigned an initial 70 percent disability rating effective from May 19, 2011, the date on which the Veteran's request to reopen the claim was received.  

Jurisdiction of the claims file was subsequently transferred to the RO in Montgomery, Alabama.  

In a January 2013 rating decision, the RO granted service connection for cirrhosis of the liver and assigned an initial 100 percent rating, effective from May 18, 2011.  Also, the RO increased the 70 percent disability rating for the service-connected PTSD to 100 percent, effective from May 19, 2011, the effective date of service connection; and, also increased the noncompensable disability rating for the service-connected hepatitis C to 100 percent, effective from April 18, 2012.  In addition, the RO awarded a special monthly compensation (SMC) at the statutory housebound rate based on one disability rating at 100 percent and additional service-connected disabilities independently ratable at 60 percent or more.  

As the award of an increased rating to 100 percent for the service-connected hepatitis C is not considered a complete grant of benefits on appeal (because it is not effective for the entire period covered by this claim), the matter remained in appellate status and the issue was recharacterized as entitlement to a compensable disability rating for the service-connected hepatitis C prior to April 18, 2012.  This matter, along with claims of service connection for hypertension and bilateral hearing loss were remanded by the Board in June 2013.  

In a September 2013 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective from June 28, 2007.  

In September 2015 decision, the Board granted an increased rating to 20 percent for the service-connected hepatitis C for the period from May 18, 2011 to April 18, 2012; but, denied entitlement to a compensable rating for the hepatitis C prior to May 18, 2011.  The Board also found that an inferred claim of entitlement to a TDIU had been raised by the record for the time period prior to May 18, 2011.  As the Veteran has two service-connected disabilities rated as 100 percent disabling as of May 19, 2011; and, is in receipt of a special monthly compensation at the statutory housebound rate effective from the same, the issue of entitlement to a TDIU for the period beginning on May 18, 2011, the date on which the Veteran is in receipt of a total schedular rating, is moot.  

The Board remanded the issue of entitlement to a TDIU prior to May 18, 2011 along with the only other issue of entitlement to service connection for hypertension.  

Before the case was returned to the Board on appeal, the RO granted service connection for systemic hypertension and assigned a noncompensable disability rating effective from August 17, 2007.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU prior to May 18, 2011 on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 18, 2011, the Veteran's service-connected disabilities included tinnitus, rated as 10 percent disabling; and, hepatitis C, bilateral hearing loss, and hypertension, all rated as noncompensable prior to May 18, 2011.  The combined schedular disability rating prior to May 18, 2011 was 10 percent.

2.  In a December 2011 rating decision, the RO granted service connection for PTSD with an initial 70 percent rating assigned effective from May 19, 2011; the rating was subsequently increased to 100 percent, effective from May 19, 2011 and Veteran did not appeal the effective date assigned for the grant of service connection for PTSD.  

3.  In a January 2013 rating decision, the RO granted service connection for cirrhosis of the liver and assigned a 100 percent disability rating effective from May 18, 2011; the Veteran did not appeal the effective date assigned for the grant of service connection for cirrhosis of the liver.  


CONCLUSION OF LAW

The threshold percentage requirements for consideration of a TDIU on a schedular basis prior to May 18, 2011 under the provisions of 38 C.F.R. § 4.16(a) are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156(b) 3.340, 3.341, 3.400, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim was raised by the record following a disagreement with the initial noncompensable disability rating assigned following a grant of service connection for hepatitis C.  In other words, the Veteran's underlying claim for a TDIU arose implicitly when the Veteran disagreed with the initial rating assigned following the grant of service connection for hepatitis C because a TDIU is a part of a claim for increased rating where, as here, the Veteran claims he is unemployable due, at least in part, his service-connected hepatitis C.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Courts have held that once service connection is granted the claim is substantiated, i.e., the initial intended purpose of the notice has been served.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the relevant VA outpatient treatment.  He was also afforded a VA examination in connection with his hepatitis C claim in November 2008, and then again in conjunction with his claim for a higher rating for hepatitis C in July 2011 and January 2013.  The examinations were adequate for the purposes of determining the proper rating to assign for the hepatitis C prior to May 18, 2011.  The Board also notes that the Veteran's service-connected hypertension and bilateral hearing loss have also been examined to determine the proper rating for those disabilities prior to May 18, 2011.  Finally, the 10 percent rating for the Veteran's tinnitus is the maximum allowable schedular rating for tinnitus.  

The matter of entitlement to a TDIU prior to May 18, 2011 was remanded in September 2015 because it was inextricably intertwined with another issue on appeal at that time and needed to be deferred pending the outcome of the other claim on remand.  The RO completed the remand directives, and therefore no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

The duty to assist has been satisfied in this case as there does not appear to be any outstanding pertinent records identified by the Veteran that have not been obtained.  

Accordingly, the evidentiary record is complete.


II.  Analysis

The Veteran seeks entitlement to a TDIU prior to May 18, 2011, asserting that his PTSD and his hepatitis C rendered him unemployable prior to May 18, 2011.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

As noted above, the effective date of service connection for hepatitis C, bilateral hearing loss, and tinnitus is June 28, 2007.  Noncompensable (0 percent) ratings are assigned for the hepatitis C and bilateral hearing loss for the entire period since the effective date of service connection and prior to May 18, 2011.  Likewise, a 10 percent rating is assigned for the tinnitus for the same period.  The effective date of service connection for hypertension is August 17, 2007.  A noncompensable rating is assigned for the hypertension for the entire period since the effective date of service connection and prior to May 18, 2011.  There are no other service-connected disabilities with an effective date prior to May 18, 2011.  

Therefore, the combined evaluation for all service-connected disabilities prior to May 18, 2011 is 10 percent.  

Accordingly, the schedular threshold percentage requirement for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a) are not met in this case, as there is no single service-connected disability rated as at least 60 percent or more; or at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran argues, however, that his PTSD should have an effective date prior to May 18, 2011, and should therefore be considered during that period.  For the reasons set forth below, however, the Board finds that the Veteran does not have any pending (non-final) claims with respect to the effective date for the grant of service connection, or the assignment of a 100 percent rating, for the service-connected PTSD.  In this regard, the Court held that there can be no freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that VA claimants may not properly file, and VA has no authority to adjudicate, a free-standing earlier effective date claim in an attempt to overcome a final decision).  

In this regard, the Veteran initially claimed service connection for PTSD in October 2007, but the RO denied that claim in a September 2008 rating decision.  Although the Veteran requested reconsideration of that determination in May 2009, during the appeal period, the RO found that the Veteran did not submit new and material evidence in conjunction with that request, and continued the denial of the claim on that basis in a January 2010 rating decision.  The Veteran did not appeal that determination and it became final.  

In May 2011, the Veteran requested to reopen his previously denied claim of service connection for PTSD.  In a December 2011 rating decision, the RO granted service connection for PTSD and assigned an initial 70 percent disability rating effective from May 19, 2011, the date on which the Veteran's request to reopen the claim was received.  The initial 70 percent rating was subsequently increased to 100 percent effective from May 19, 2011.  

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase (which includes a TDIU claim) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2016).  

Because the rating decisions prior to May 19, 2011 are final, the earliest possible effective date for the grant of service connection for PTSD is May 19, 2011.  Accordingly, there is no basis on which to include the PTSD rating when considering the period prior to May 18, 2011 because service connection for PTSD was not in effect during that time.  

Similarly, the Veteran's initial claim for cirrhosis of the liver was not received until May 18, 2011, and the Veteran did not appeal the January 2013 rating decision which granted service connection for cirrhosis of the liver and assigned a 100 percent rating effective from May 18, 2011, the effective date of service connection.  

Finally, the Board, in its September 2015 decision, denied a compensable rating for the service-connected hepatitis C prior to May 18, 2011.  That decision is final.  

In essence, the Veteran maintains that his unemployability was factually ascertainable prior to May 18, 2011, the date on which he was first assigned a 100 percent schedular disabling rating; however, as explained above, there is no basis on which to grant service connection for PTSD prior to May 19, 2011 and there is no basis on which to grant service connection for cirrhosis of the liver prior to May 18, 2011.  Accordingly, there is no basis on which to increase the combined disability rating prior to May 18, 2011.  

Because the initial schedular threshold percentage for consideration of a TDIU on a schedular basis are not met prior to May 18, 2011, it follows that the criteria for assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a) prior to May 18, 2011 are not met and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Nevertheless, the Veteran may still warrant entitlement to an effective date prior to May 18, 2011 for the award of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) if the evidence shows that his service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b).  This issue is discussed in the remand below.  


ORDER

The criteria for entitlement to a TDIU prior to May 18, 2011on a schedular basis pursuant to 38 C.F.R. § 4.16(a) is denied.   


REMAND

Even where, as here, the Veteran does not meet the schedular criteria for entitlement to a TDIU prior to May 18, 2011, a TDIU on an extraschedular basis may still be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and with consideration of the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  According to 38 C.F.R. § 4.16(b), it is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of the VA Compensation and Pension Service for such extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Here, the Veteran argues that he was unemployable due to service-connected disabilities prior to May 18, 2011 with consideration of the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for entitlement to a TDIU prior to May 18, 2011 to the appropriate department officials under 38 C.F.R. § 4.16(b) for extraschedular consideration.

2.  If any action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


